DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on January 31, 2022.
Claims 1 – 10 are cancelled and are not being considered on the merits. 
Claims 14 – 15 are currently amended and being considered on the merits. 
Claims 11 – 13, and 16 - 21 are previously presented and being considered on the merits. 
Claim 18 is objected to.
Claims 11 – 17, and 19 - 21 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.
Claim 18 is objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims. 


Response to Arguments

Regarding Applicant's arguments about the rejections for claims 11 – 13, and 16-17 & 19 - 21   under 35 U.S.C § 103, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 11 and 20, Applicant argued in substance that: (1) the Office’s “citations” do not describe the “supplementing” that is performed by Hoefler;  (2) “supplementing” that Hoefler performs does not “correspond to the manner in which the flow diagram of independent claim 11 is supplemented;” (3) Hoefler does not teach "utilizing the system planning tool;” (4) Hoelfer does not teach "automatically evaluating the supplemented flow diagram;" (5) Drumm is non-analogous art and cannot be properly relied upon for a rejection of the claimed invention under 35 U.S.C. §103; and (6) the one of ordinary skill  “is provided no reason to combine the teachings of Hoefler and Drumm.” 

Examiner fully considered but respectfully traverses Applicant’s arguments.

As per point (1), as summarized above in this Office Action, Applicant contends that the Office’s “citations” do not describe the “supplementing” that is performed by Hoefler (Applicant’s Remarks page 9, paragraphs 1 -2). More specifically, the Applicant is right that the “Office . . . cited paragraphs [0043] to [0047], as well as [0035] to [0042] of Hoefler” to illustrate at least one aspect of  the “supplementing” taught by Hoefler id. However, the Applicant is mistaken when the Applicant asserts that the “citations” do not describe “supplementing,” because the Applicant overlooked a key citation to  claim 1 of Hoefler (Non-Final Office Action, page 7, claim 1).  Claim 1 of Hoefler aptly summarizes the cited paragraphs in one phrase: “supplementing the description of the automation solution through a dialog initiated by the analysis tool with a user” id. Further, Applicant’s citation of paragraph [0012] for the “supplementing” taught by Hoefler is consistent with claim 1’s recitation of “supplementing.” Accordingly, the Office’s “citations” do describe the “supplementing” that is performed by Hoefler.

As per point (2), as summarized above in this Office Action, Applicant contends that “supplementing” that Hoefler performs does not “correspond to the manner in which the flow diagram of independent claim 11 is supplemented” (Applicant’s Remarks, page 9, paragraph 3). Further, the Applicant points out in Applicant’s specification that "[t]he flow diagram is supplemented by the configuration data, preferably in the form of active lines between graphical process objects of the flow diagram, diagrams and/or standardized tables“ id. However, the Examiner would like to remind the Applicant that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). In short, the Examiner must read the “supplement the flow diagram” limitation of claim 11 merely in light of the specification.  Furthermore, the Examiner is duty bound to give the claim terms the broadest reasonable interpretation consistent with the specification to protect the public (See MPEP § 2111.01). To avoid the interpretation of the claim terms under the broadest reasonable interpretation standard, the Examiner invites the Applicant to be its “own lexicographer” and provide explicit definitions for claim terms to escape the application of the broadest reasonable interpretation standard (See MPEP § 2111.01(A)).   

Having clarified the interpretation standard that the Examiner applied to reading the claim terms, lets return our attention to whether Hoefler teaches the limitation from claim 11: "to supplement the flow diagram by configuration data formed as at least one of (i) requirements, (ii) specifications for operation of the specific process system, (iii) system-specific framework conditions and (iv) specifications.” In the Examiner’s view, reference Hoefler teaches in Hoefler claim 1, and in paragraphs [0043] - [0056] (as well as paragraphs [0035] – [0042]) the aforementioned limitation. Accordingly, Hoefler performs  “supplementing”  that conforms  to the manner in which the flow diagram of independent claim 11 is supplemented,” under the broadest reasonable interpretation standard. 

As per point (3), as summarized above in this Office Action, reference Hoefler teaches in claim 1 and paragraphs [0043] and [0047] (as well as paragraphs [0035] – [0042]) the limitation the "utilizing the system planning tool.”  Therefore, reference Hoefler teaches the aforementioned limitation.  

As per point (4), as summarized above in this Office Action, reference Hoefler teaches in paragraphs [0045] and [0046] (as well as paragraphs [[0043] – [0044] & [0047]) the limitation “automatically evaluating the supplemented flow diagram.”  Therefore, reference Hoefler teaches the aforementioned limitation.  

As per point (5), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument that Drumm is non-analogous art and cannot be properly relied upon for a rejection of the claimed invention under 35 U.S.C. §103. The MPEP specifies the analogous art standard as two tests. MPEP § 2141.01(a). To qualify as analogous art, a reference must either 1) be in the same field as the Applicant's endeavor, or 2) be reasonably pertinent to a problem with which the claimed invention is concerned. Id. In the Examiner’s view, reference Drumm qualify as analogous art under both tests. Therefore, Drumm is analogous art under 35 U.S.C. §103, per in field of endeavor test and the reasonably pertinent test. 



In applying the field of endeavor test, the Federal Circuit stated that an examiner should be primary concerned with the specifications of the references (Bigio, 381 F.3d at 1326). Furthermore, the court stated that the examiner should review the specification of each reference from the view of the "the reality of the circumstances" and “weigh those circumstances from the vantage point of the common sense likely to be exerted by one of ordinary skill in the art in assessing the scope of the endeavor," id.

In Applicant’s arguments, Applicant asserts that Drumm is not from the same field as the Applicant’s endeavor because Drumm “address a completely different problem, i.e., repelling attacks on the IT security of a technical plant” (Applicant’s Remarks, page 12, paragraphs 3-4). Further, the Applicant,  asserts that the “claimed invention . . . addresses the problem of providing a method and a device which, based on the primary technology of a system project-planned in a flow diagram, permits automatic project planning of a secondary technology, such as automation software, automation hardware, operation,” id.  Even if the Examiner accepts the Applicant’s assertions as true, a review of Drumm’s field of endeavor strongly suggest that Drumm is from the same field as the Applicant’s endeavor. In paragraph 1, Drumm explains that its field of endeavor “relates to a planning and engineering method for an automation solution which comprises an automation system and a process engineering plant, wherein when designing and configuring the automation solution objects that are created and linked by means of an engineering tool and which represent operable.” Given Drumm’s “expressed disclosure” in its field of endeavor and using “common sense,” it is reasonable for the Examiner to conclude that the problem that the claimed invention addresses “system project-planned in a flow diagram, permits automatic project planning . . . such as automation software” is within the same field of endeavor as Drumm, because the problem addressed is directed to Drumm’s field of endeavor. Moreover, the Applicant “expressed disclosure” in the Field of Invention section “invention relates to a method and a device for project planning” boosters the Examiner’s conclusion (Applicant’s Specification, page 1, Field of the Invention). Accordingly, Drumm qualifies as analogous art under the field of endeavor test.

	In applying the reasonably pertinent test, the Federal Circuit has stated that the subject matter disclosed in the reference must be such that the subject matter "logically would have commended itself to an inventor's attention in considering his problem.”  See In re Clay, 966 F.2d 656 , 659 (Fed. Cir. 1992). Stated differently, a reference is "reasonably pertinent" only if "a person of ordinary skill would reasonably have consulted those references and applied their teachings in seeking a solution to the problem that the inventor was attempting to solve." In re GPAC Inc., 57 F.3d 1573 , 1578 (Fed. Cir. 1995). 

In Applicant’s arguments, Applicant asserts that “claimed invention . . . addresses the problem of providing a method and a device which, based on the primary technology of a system project-planned in a flow diagram, permits automatic project planning of a secondary technology, such as automation software, automation hardware, operation.” (Applicant’s Remarks/Arguments, pg. 12, para 4). The Examiner agrees with the Applicant’s characterization of the particular problem the claimed invention attempts to solve. Additionally, the Examiner would like to draw attention to some of the particular terms used in the characterization of the problem addressed by the claimed invention. For example,  terms like “project-planned,” “project planning” and “automation.” Based on the plain meaning of the terms in the aforementioned limitations and “common sense,” the Examiner can reasonably infer that the use of the particular terms are relevant and directed to (at least in part) the problem of identifying “plant-specific deviations from a normal status or behavior . . . This and related objectives are achieved by a planning and engineering method, a planning and engineering software tool, a simulation tool, and a planning and engineering system” (Drumm, paragraph [0019). Then, it follows that both the claimed “project planning” and Drumm are directed to the same problem. For at least the foregoing, Examiner respectfully maintains that the teachings of Drumm are reasonably pertinent to a problem with which the claimed invention is concerned and Drumm may be relied upon as a basis for rejecting the claimed invention under 35 U.S.C. §103. 

As per point (6), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument the one of ordinary skill  “is provided no reason to combine the teachings of Hoefler and Drumm” (Applicant’s Remarks/Arguments, page 13, paragraph 1). On page 12 of the First Office Action, the reason for the combination is clearly stated:  “because Drumm teaches the missing details of creating a flow diagram used in the Hoefler.” From the Examiner’s perspective, given that Hoefler “reads” and “supplements “ (i.e., loading, modifying, manipulating, and storing)  the “flow diagram,” Hoefler strongly suggests that the one of ordinary skill would have possessed the knowledge for “creating” of a “flow diagram.” In short, it was a mere omission by the one of ordinary skill not to state the term “creating” explicitly. The reference Drumm was relied upon to supply the missing detail of “creating,” since the one of ordinary skill in the art is imputed with “full knowledge” of analogous prior art (Wood, 599 F.2d at 1036). Accordingly, the one of ordinary skill is provided with a reason to combine the teachings of Hoefler and Drumm “because Drumm teaches the missing details of creating a flow diagram used in the Hoefler” (First Office Action, page 12, paragraph 2). 



Applicant's arguments for other claims, which depend on the argued patentability of claim 11 and 20, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the rejections are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 - 16 & 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (US Pub. 2005/0198607), in view of Drumm (US Pub. 2016/0300001).
 

Regarding claim 11, Hoefler teaches:
a method for project-planning of a specific process system comprising a primary technology formed as components of the specific process system connected to one another utilizing process technology and at least one secondary technology dependent on the primary technology and together therewith enables operation of the specific process system, the method comprising (Fig 1; para [0033] – [0034]): 
reading a flow diagram of the specific process system (Fig 1,module 10;  paras [0015] & [0043]);
utilizing the system planning tool to supplement the flow diagram by configuration data formed as at least one of (i) requirements, (ii) specifications for operation of the specific process system, (iii) system-specific framework conditions and (iv) specifications (Fig 2, modules 20, 21, 15; claim 1; paras [0043] – [0047]; see also paras [0035] – [0042]); and 
creating automatically, by a data processing device, a specific project planning solution for a secondary technology which fulfills various requirements, together with the project-planned primary technology, by automatically evaluating the flow diagram supplemented with the configuration data (para [0045]- [0046]; see also paras [0043] – [0044] & [0047]),

Hoefler teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    628
    677
    media_image1.png
    Greyscale

[0033] FIG. 1 is a stylized representation, in the form of a design drawing, of an exemplary technical
process 10. Solely by way of illustration, the technical process depicted in FIG. 1 includes a reactor
from which material is withdrawn depending on the position of a valve. The material reaches a
conveyor belt driven by a motor depicted by a character reference M. A photoelectric barrier at the end
of the conveyor belt is used to detect the presence of material.

[0034] Process such as the exemplary process 10 depicted in FIG. 1 generally run automatically these
days. The automated operation of the technical process requires automation hardware. To select the
required automation hardware, a description of the technical process 10 is analyzed. For example, a
description of the technical process 10 in the form of the design drawing may be analyzed. This
analysis is computer-aided by using an analysis tool 20 (depicted in FIG. 2 and not in FIG. 1). Since
today the design drawings are typically prepared with the aid of a computer, the respective design
drawing data may be accessed directly by the automation tool 20.

[0015] The description of the automation solution, in the form of a design drawing, preferably includes
at least parts of the technical process and the associated components of the automation hardware to
be selected and/or produced, e.g., in the form of "placeholders" for actuators, i.e., motors, valves, etc.,
and sensors, i.e., digital or analog transducers, etc. In the user dialog, the user can select appropriate
components to fill in the placeholders, e.g., a motor to drive a moving component in the technical
process or a valve for the controlled opening or closing of reactors in a processing plant. In this
embodiment of the present invention, the description of the automation process may be in a form of a
design drawing.

[0043] Next, FIG. 2 is a schematic representation of the analysis tool 20 to which input data 21 are
supplied. The input data 21 include, as planning data 22, at least one electronically readable
description of the automation solution in the form of a description of the corresponding technical
process 10 to be automated. For example, the input data 21 may include, as planning data 22, the
description or a design drawing of the technical process 10 depicted in FIG. 1. The planning data 22
are read into the system in standardized formats via standardized interfaces (not depicted). The
planning data 22 can be provided in the form of standardized texts and/or graphics. The planning data
22 represent an engineering description of the respective technical process e.g., conveyor belt, weight
to be transported, transport speed, conveyor belt length, etc. For example, the planning data 22 can
be generated from a simulation, from CAD documents, or from plant descriptions. A modularization of
the description of the technical process 10 can be achieved on the basis of an engineering description
of individual elements of the technical process 10. The individual elements are described in standard
description languages (text or graphics). The data are transferred using standard protocols and
formats, e.g., XML.


    PNG
    media_image2.png
    625
    668
    media_image2.png
    Greyscale


1. A method for at least one of selecting and producing automation hardware for at least one of
controlling and monitoring a technical process to be automated in accordance with an automation
solution, the method comprising: developing an electronically readable description of the automation
solution; analyzing the description using a computer-aided analysis tool; supplementing the description
of the automation solution through a dialog initiated by the analysis tool with a user, where the dialog
relates to individual elements of the description for specification of individual components of the
automation hardware; and selecting the respective automation hardware based on the analysis of the
description.



[0044] To analyze the description of the technical process received as planning data 22, the analysis
tool 20 has selection means 23, which is used for selecting and further describing individual
automation hardware components as described above with reference to FIG. 1. For example, the
selection means 23 can be a software module or modules or any equivalent thereof. Specifically, in
selecting individual automation hardware components that match the specified parameters, the
selection means 23 accesses a first matrix 24 in the database 15, which contains data relating to a
plurality of automation components. The selections means 23 provides the user with a number of
automation components from the first matrix 24 for user selection. The user selects a component from
the proposed components. The selected component is then transferred to a component list 25. The
same procedure is used for the remaining elements of the description, such that the final component
list 25 includes all the automation hardware components necessary or appropriate for implementing
the respective automation project.

[0045] The selection means 23 uses the elements of the description of the technical process 10 to
generate automation requirements. To generate the automation requirements, the elements of the
description are "reflected" in the first matrix 24, which contains, in particular, the catalog knowledge of
automation suppliers. The electronic catalogs are appropriately structured for this purpose. The
elements of the description are matched against system decisions based on the catalogs. For
example, a description such as "conveyor path for bulk goods, length n meters, open-air," results in a
selection such as "small control system in IP 65 with field bus for the actuator/sensor level." Additional
engineering data (length, weight, speed, ambient conditions) are used to refine the selection of the
small control system. The control type, drives, sensors, safety devices, etc. are selected from the first
matrix 24. Additional boundary conditions can be defined in the dialog, e.g., preferred vendors,
preferred types, special features of the plant, etc. Accordingly, the analysis tool 20 uses the database
15 to propose a solution that can be readily adopted without further configuration and/or modification.
In other words, the user no longer needs to translate the engineering task into available automation
components; this job is accomplished by the analysis tool 20.

[0046] Based on the component list 25, which represents the selected components of the automation
hardware, and based on the selection means 23, a list 26 of the inputs and/or outputs for controlling
and/or monitoring the technical process 10 is generated.

[0047] The component list 25 is fed to a means 27 for complexity calculation. The calculation means
27 can be a software module or any equivalent thereof. This calculation means 27 determines the
complexity of the automation solution with respect to the mutual dependencies of the individual
automation hardware components and uses so-called quantified project scopes. The calculation
means 27 accesses a second matrix 28 in the database 15, which contains data on quantified project
scopes, performance data, etc., and a knowledge base 29 in the database 15, which contains
experience data from previous projects. For individual elements of the description of the technical
process 10, in particular, frequently used elements representing functions or partial functions of
technical processes, e.g., limit monitoring, limit switching, emergency OFF monitoring, etc., predefined
solutions are provided, which can be parameterized as needed.

but, Hoefler does not explicitly disclose the details of creating a flow diagram. More specifically, Hoefler does not explicitly disclose: 

creating a flow diagram of the specific process system utilizing a system planning tool by linking graphical process objects representing the components of a technical system to project-plan the primary technology. 

However, Drumm teaches the missing details of creating a flow diagram. More specifically, Takamura teaches:
creating a flow diagram of the specific process system utilizing a system planning tool by linking graphical process objects representing the components of a technical system to project-plan the primary technology (Fig 1, modules 15 & 16; para [0039] & [0003]). 

Drumm teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image3.png
    782
    745
    media_image3.png
    Greyscale


[0039] Through operation of the plant planning tool 15 and the engineering tool 16, a flow chart of the plant is created by linking graphical process objects that represent the operable and observable devices of the plant 1. The hardware components of the automation system and their communication relationships, which are likewise represented by objects below, are configured and parameterized

[0003] To plan and configure an automation solution the structure of the plant is, in a first step, normally recorded in a planning and engineering system by means of a corresponding software tool,and a flow diagram of the plant is then generated by linking graphical process objects using a plant planning tool. The process objects represent the operable and observable apparatus or devices of the plant, such for example as sensors, motors, pumps, valves, dosing equipment and controllers. Then, likewise using graphical objects, the hardware components of the automation system—such for example as automation devices (controllers), communication components, input/output modules and field devices—and the communication relationships between these components are configured and parameterized.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoefler and Drumm because Drumm teaches the
missing details of creating a flow diagram used in the Hoefler.

	Regarding claim 12, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the secondary technology to be project-planned comprises at least one of (i) automation software, (ii) automation hardware, (iii) operation & monitoring and (iv) electrification of the system (Hoefler: para [0045]- [0046]; see also paras [0043] – [0044] & [0047]).


	Regarding claim 13, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the flow diagram is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects (Hoefler: para [0045]- [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claim 14, modified Hoefler teaches all of the limitations of claim 12. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the flow diagram (4) is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects (Hoefler: paras [0045]- [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claim 15, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the data processing device automatically generates the specific project planning solution for the secondary technology based on the configuration data (5) in the created flow diagram and by accessing secondary technology knowledge (Hoefler: paras [0043] – [0044] & [0047]).


Regarding claim 16, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the data processing device automatically generates the specific project planning solution for the secondary technology based on the configuration data in the created flow diagram and by accessing standard project planning solutions provided in an archive (Hoefler: paras [0045]- [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claim 17, modified Hoefler teaches all of the limitations of claim 16. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
 the standard project planning solutions are provided in different versions formed as at least one of (i) total solutions and (ii) partial solutions (Hoefler: paras [0045] - [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claims 20-21, modified Hoefler teaches a method for project-planning of a specific process system. Therefore, modified Hoefler teaches a device for project planning of a specific process system.  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (US Pub. 2005/0198607), in view of Drumm (US Pub. 2016/0300001), and in further view of Jammikunta (US Pub. 2017/0061031). 


Regarding claim 19, modified Hoefler teaches all of the limitations of claim 11.
Modified Hoefler further teaches and Hoefler also teaches, wherein:  
different standard flow diagrams of at least one of (i) technical systems are provided in an archive, (ii) system parts are provided in an archive, and versions are at least partially provided with at least one version of standard configuration data (Hoefler: paras [0045] - [0046]; see also paras [0043] – [0044] & [0047], 



but, modified Hoefler does not explicitly disclose: 
wherein an appropriate standard flow diagram is determined utilizing pattern recognition during automatic evaluation of the created flow diagram; and 
wherein the standard configuration data belonging to the determined appropriate standard flow diagram is displayed in the created flow diagram as a suggestion for supplementing the flow diagram.
However, Jammikunta teaches: 
wherein an appropriate standard flow diagram is determined utilizing pattern recognition during automatic evaluation of the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]); and 
wherein the standard configuration data belonging to the determined appropriate standard flow diagram is displayed in the created flow diagram as a suggestion for supplementing the flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Hoefler and incorporate the teachings of Jammikunta
using pattern recognition to determine the appropriate standard flow diagram. The one of ordinary skill in the art would have been motivated to do so to in order to leverage prior project resources and knowledge (i.e., solutions) in determining which flow diagram to deploy with the secondary technology, thereby promoting uniformity across all flow diagrams and enabling shorter system design cycles by leverage prior project resources and knowledge (Jammikunta: para [0002]; claim 13; paras [0044] – [0048]).

Conclusion


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/05/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115